Citation Nr: 0926284	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, which denied the above claim.

In December 2007, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of this hearing has been 
associated with his claims file.

This matter was previously before the Board in August 2008, 
at which time it was remanded to the VA Appeals Management 
Center (AMC) for additional development.  It is now returned 
to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

VA audiological examinations conducted in October 2004 
revealed a Level I hearing impairment in the left ear and a 
Level II hearing impairment in the right ear; and in August 
2007 revealed a Level I hearing impairment in each of the 
Veteran's ears.
 

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not 


been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, July 2007, March 
2008, January 2009, and May 2009, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In July 2007, 
March 2008, and January 2009, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

According to Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In January 2009, the RO/AMC sent a letter in 
compliance with Vazquez-Flores.  Additionally, the RO/AMC 
readjudicated the Veteran's claim for an increased disability 
rating for bilateral sensorineural hearing loss in a 
Supplemental Statement of the Case in May 2009.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased disability 
rating claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008). 

Bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived from 


mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

By rating action dated in July 2003, the RO granted 
entitlement to service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable disability rating, 
effective January 6, 2003.

In September 2004, the Veteran, in pertinent part, filed a 
claim for an increased disability rating for his service-
connected bilateral sensorineural hearing loss indicating 
that his condition had increased in severity.

A VA audiological evaluation report dated in October 2004 
shows that the Veteran reported increasing difficulty 
understanding people on a regular basis on one-on-one 
situations.  He added that the difficulty would increase if 
they were not facing each other or if he would be listening 
in a noisy area.  Physical examination revealed that pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
60
80
LEFT
30
25
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded that the Veteran had a moderately 
severe sensorineural hearing loss in the right ear and a 
moderate sensorineural hearing loss in the left ear.  The 
Veteran was said to be a candidate for a hearing aid.

Under Table VI of the regulations, the Veteran's hearing 
level in right ear was II, and his hearing level in the left 
ear was I.  Under Table VII of the regulations, a Level I 
hearing impairment in the better ear coupled with a Level II 
hearing impairment in the worse ear warrants a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2008).

A VA audiological evaluation report dated in August 2007 
shows that the Veteran reported continued bilateral hearing 
loss and sensitivity to loud sound.  His primary difficulty 
was that of understanding conversation in background noise.   
Physical examination revealed that pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
55
70
LEFT
30
25
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the each ear.  The examiner concluded that the 
Veteran had a moderate sensorineural hearing loss, 
bilaterally.

Under Table VI of the regulations, the Veteran's hearing 
level in ear I.  Under Table VII of the regulations, a Level 
I hearing impairment in each ear warrants a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2008).

Both the October 2004 and August 2007 VA examinations address 
the functional limitations caused by the Veteran's hearing 
loss.  In October 2004 the examiner noted that the Veteran 
had difficulty understanding conversation, especially in a 
noisy environment, or if the speaker was not facing him.  The 
Veteran's hearing loss was described as moderately severe.  
At the August 2007 examination the Veteran complained of 
difficulty understanding conversation.  These examination 
reports address the impact of the Veteran's hearing loss on 
his daily functioning is necessary.  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The Board finds that there is no 
basis for a compensable rating on an extra schedular basis, 
as discussed below.

Various lay statements submitted on the Veteran's behalf in 
November 2004 and March 2008 show that the Veteran was said 
to have exhibited a bilateral hearing loss, particularly 
during conversations.

During the December 2007 Travel Board hearing, the Veteran 
testified that his bilateral hearing loss disability was 
greater than reflected by his current disability rating.  He 
described that he often could not understand conversations 
with his patients in certain tones.  He also described 
sensitivity to loud noises and to cold, damp weather 
conditions.  He noted that no one had ever suggested to him 
that he should use hearing aids.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the Veteran's bilateral hearing loss.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, a compensable disability rating 
is not warranted under Table VIa as the Veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, a higher disability rating pursuant to section 4.86(b) 
is also not warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2007).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  The Board recognizes the Veteran's contentions that 
his bilateral sensorineural hearing loss had increased in 
severity.  However, notwithstanding the Veteran's 
descriptions, the audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's contention that he has 
difficulty with conversations and sensitivity to loud noises.  
Notwithstanding, the evidence of record does not suggest that 
this case presents an exceptional or unusual disability 
picture such that the Veteran is unable to secure and follow 
substantially gainful employment due to service- connected 
hearing loss, or otherwise render a schedular rating 
impractical.  There is also no indication that his service-
connected hearing loss, by itself, has produced marked 
interference with employment.  Finally, the evidence does not 
show that the Veteran is frequently hospitalized for his 
service-connected hearing loss.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  The preponderance of the evidence is against the 
claim, therefore the benefit of the doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

A compensable disability rating for service-connected 
bilateral sensorineural hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


